IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

AARON FRANKLIN BROWN,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D12-3383

NORTH FLORIDA SURGEONS,
P. A. AND G. STEVEN WEBB,
M.D.,

      Appellees.

_____________________________/

Opinion filed July 28, 2014.

An appeal from the Circuit Court for Duval County.
Jean M. Johnson, Judge.

Robert F. Jordan of Jordan Law Firm, PLLC, Lake City, for Appellant.

James T. Murphy and Jill F. Bechtold of Murphy, Ellis & Weldon, PLLC,
Jacksonville, for Appellee.




         ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      In Brown v. North Florida Surgeons, P.A., 110 So. 3d 962 (Fla. 1st DCA

2013), we affirmed the trial court’s order compelling arbitration.     Appellant
petitioned the Florida Supreme Court for review, and by order dated June 9, 2014,

the Court quashed our decision and remanded for reconsideration upon application

of Franks v. Bowers, 116 So. 3d 1240 (Fla. 2013). We directed the parties to show

cause why the trial court’s order should not be reversed based upon Franks. The

parties agree that reversal is required because the agreement containing the

arbitration clause at issue in this case is the same agreement that was invalidated in

Franks. Accordingly, the trial court’s order compelling arbitration is reversed and

this case is remanded for further proceedings.

      REVERSED and REMANDED.

VAN NORTWICK, WETHERELL, and ROWE, JJ., CONCUR.